Citation Nr: 0015231	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-18 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include myocardial infarction with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1956 to 
June 1958.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Cardiovascular disease to include myocardial infarction 
with hypertension was not diagnosed in service or within one 
year after separation from service.

2.  Competent evidence attributing post-service 
cardiovascular disease to include myocardial infarction with 
hypertension has not been presented.

3.  Competent evidence that cardiovascular disease to include 
myocardial infarction with hypertension is due to or the 
result of meningococcal bacteremia has not been presented.


CONCLUSION OF LAW

The claim for service connection for cardiovascular disease 
to include myocardial infarction with hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant stems from a September 1995 rating decision 
that denied service connection for a heart condition to 
include status post myocardial infarction with hypertension.  
Service connection for hypertension had been previously 
denied in May 1993.  It appears that the RO treated the issue 
as a new claim based on the change in diagnosis.  In view of 
Ephraim v. Brown, No. 94-7035 (Fed. Cir. Apr. 26, 1996), the 
decision is supportable.

The appellant testified before the Board in April 1998.  He 
believed that his heart problems including hypertension and 
myocardial infarction were a residual of the meningococcal 
bacteremia (hereinafter bacteremia) he suffered in service 
and for which he is service connected.  When he was 
recovering from the bacteremia in 1957 he had chest pains.  
Huge areas of blood leaked underneath his skin from where 
blood vessels had burst.  He still cannot exert himself 
without having chest pain.  He was never told in service that 
he had any damage to his heart.  Sometimes in the 1970's he 
was put on medication for hypertension.  His blood pressure 
was high when he went the to VA Medical Center in 1958.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection may be established when arteriosclerosis 
or cardiovascular-renal disease including hypertension is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records revealed that the appellant was 
admitted to the hospital in March 1957 and diagnosed with 
bacteremia.  He recorded a blood pressure of 80/40 and during 
the acute phase of the illness, it was difficult to maintain 
his blood pressure.  He had periods of increased temperature 
accompanied by tachycardia.  In October 1957 his separation 
from service was recommended after readmission for continued 
fatigue.  On this admission, his blood pressure was 136/78, 
pulse was 80 and the examination was normal with the noted 
exceptions of residual scarring.  On Physical Evaluation 
Board examination in February 1958, his heart was normal and 
pressure was 128/76.

A VA examination was conducted in September 1958.  His heart 
sounds exhibited good quality, and the rate and rhythm were 
normal.  His blood pressure was 130/90 in the sitting 
position and 160/100 in the recumbent position.  No complaint 
of chest pain was made, and no diagnosis referable to the 
cardiovascular system was offered.

A private employment examination in March 1963 indicated 
there was no heart trouble or hypertension.  His heart 
exhibited normal sinus rhythm without murmur.  Examination of 
his heart in June 1965 was normal.  

He was admitted to the hospital in May 1981 for an acute 
myocardial infarction.  His history reflected that he had 
been intermittently hypertensive over the years.  Coronary 
artery disease was diagnosed in June 1981 after cardiac 
catheterization.

Private medical notes from July 1981 indicated that the 
appellant had been hospitalized with chest pain and a 
tentative diagnosis of hypertensive disease with angina was 
made.  His blood pressure was good.  In October 1981, his 
blood pressure was said to be slightly elevated.  By June 
1982 his medications were adjusted.  Hypertensive 
cardiovascular disease was diagnosed in September 1986.

On VA examination in November 1989, his blood pressure was 
146/100 in the sitting position and 150/96 in the standing 
position.  

A VA examination for hypertension was conducted in March 
1993.  The heart exhibited regular rhythm and normal S1-S2 
without rubs, murmurs or gallops.  Blood pressure was 179/92 
sitting; 164/90 lying; 182/94 standing.  He was taking 
Atenolol every day.  A 1991 chest X-ray had revealed mild 
cardiomegaly.  A history of hypertension was diagnosed.  An 
addendum to this examination indicated that the examiner was 
unable to determine if hypertension was the result of 
bacteremia.

An opinion was obtained from a VA examiner in December 1998.  
The examiner indicated a review of the entirety of the 
medical records and the claims folder records.  The examiner 
noted that blood pressure readings prior to the VA 
examination in September 1958 had been normal, and 
immediately after September 1958 the readings were normal on 
employment examination in 1963 and on subsequent 
examinations.  He exhibited no signs of hypertension or 
abnormal heart conditions on employment examinations.  During 
hospitalizations in March 1957 and February 1958 his blood 
pressures were all normal even when taken at 1/2-hour intervals 
during the hospitalizations for bacteremia.  His blood 
pressure was noted to be increased in 1976 to 160/106.  He 
had a blood pressure of 200/110 with complaints of chest pain 
when he was seen in the emergency room and was subsequently 
diagnosed with a myocardial infarction.  It was mentioned 
during that hospitalization that he had a strong family 
history of cardiac and hypertensive vascular disease.  The 
literature did not support an association between 
hypertension or heart disease and bacteremia unless there is 
evidence of vasculitis or bacterial endocarditis.  There was 
no documentation found in any of the medical records from 
Walter Reed that this was the case for this appellant.  In 
responding to the question of whether the elevated blood 
pressure readings in September 1958 were an isolated episode 
or the beginning of hypertension, the examiner noted that 
subsequent readings after September 1958 were normotensive.  
One would assume that the September 1958 readings were 
isolated and perhaps related to the stress or excitement of 
the VA examination. 

No cardiovascular disease including coronary artery disease, 
hypertensive cardiovascular disease, myocardial infarction, 
or hypertension was diagnosed in service or within one year 
after separation from service.  The Board has noted that on 
examination in September 1958, elevated blood pressures were 
recorded, but the examiner did not diagnose hypertension.  
One examiner in March 1993 indicated he was unable to 
determine if hypertension was the result of meningococcal 
bacteremia.  The examiner in December 1998 indicated after a 
complete review of all of the evidence, that there was no 
association between hypertension or heart disease and the 
bacteremia in this appellant.  Therefore, the Board is faced 
with one medical opinion that offers no evidence of 
association and a second medical opinion that indicates there 
is no evidence of association between bacteremia and the 
subsequent development of hypertension and cardiovascular 
disease.  This amounts to a lack of competent positive 
evidence that links post-service hypertension and 
cardiovascular disease with myocardial infarction to the 
inservice bacteremia. 

The claim for service connection for service connection for 
cardiovascular disease to include myocardial infarction with 
hypertension is not well grounded.  The appellant has not met 
his initial "burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that 
[his] claim" for entitlement to service connection for 
cardiovascular disease to include myocardial infarction with 
hypertension is plausible.  38 U.S.C.A. § 5107(a).  While the 
record does contain evidence demonstrating that the appellant 
has coronary artery disease, hypertensive cardiovascular 
disease, status post myocardial infarction, and hypertension, 
the appellant has failed to provide both medical evidence of 
in-service incurrence or aggravation of his condition, and 
evidence of a medical nexus between his current condition and 
service.  Thus, the appellant has failed to satisfy the 
second and third Caluza requirements.  Furthermore, without 
evidence of a specific diagnosis of arteriosclerosis or 
cardiovascular-renal disease including hypertension within 
one year after separation from service, presumptive service 
connection is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Furthermore, there is no competent medical evidence that 
establishes that cardiovascular disease to include myocardial 
infarction with hypertension is proximately due to the 
service connected residuals of the bacteremia or that there 
is additional disability resulting from the aggravation of 
cardiovascular disease to include myocardial infarction with 
hypertension by a the service-connected residuals of 
bacteremia.  This renders any secondary claim implausible and 
not well grounded.  38 C.F.R. § 3.310 (1999).  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has established that the veteran has a 
duty to submit evidence of a well grounded claim for 
secondary service connection.  Reiber v. Brown, 7 Vet. App. 
513 (1995).  That means that the veteran must present 
evidence of a service-connected disease or injury, evidence 
of cardiovascular disease to include myocardial infarction 
with hypertension and competent evidence of a relationship 
between the service-connected disease or injury and the 
claimed disability.  He has not.

The Board has considered the appellant's testimony.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant lacks 
the medical training and expertise to link his post-service 
cardiovascular disease with myocardial infarction and 
hypertension to service.  His beliefs, no matter how sincere, 
are not competent evidence of a link to the inservice 
bacteremia.  He was competent to note chest pain when he was 
recovering from the infection in service, however, no 
competent examiner during the entire course of that recovery 
diagnosed any form of heart disease.  Although as he 
indicated, elevated blood pressure readings were noted on 
examination in 1958, hypertension was not diagnosed and he 
had normotensive reading thereafter.  His testimony on 
medical matters cannot establish a well grounded claim.  
Regardless, the evidence was reviewed by an examiner and it 
was determined that the findings were not indicative of 
hypertension.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the VA fulfilled its 
obligation under section 5103(a) in the Statement of the Case 
and the Supplemental Statement of the Case issued during the 
appeal.  The appellant advised at the time of the Travel 
Board hearing that the VA was in possession of all the 
available evidence.  Furthermore, in the hearing before the 
Board, the appellant and his representative were specifically 
advised of the need for a medical opinion that related his 
heart disorder or hypertension to his inservice bacteremia.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) and 38 C.F.R. § 3.103 (1999) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. App. 
341 (1996) (sec. 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the argument as 
to the application of the benefit-of-the-doubt rule.  See 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well grounded claim, the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for cardiovascular disease to include 
myocardial infarction with hypertension is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

